PER CURIAM
J.C.F ("Appellant") appeals the denial of his motion to suppress Franscisc Buda's ("Victim") pre-trial and in-court identification of Appellant, and the order requiring him to pay restitution to victim. The Juvenile Commissioner of the Family Court for the Circuit Court of the City of St. Louis found the evidence sustained the allegation that Appellant committed what would have been, if he were an adult, unlawful use of a weapon, in violation of Section 571.030 RSMo., and ordered Appellant be committed to the Division of Youth Services until he attains the age of 18, and that he pay restitution of $ 750.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*806The judgment is affirmed pursuant to Rule 84.16(b).